Citation Nr: 0823973	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-00 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a disability of the 
cervical spine, bilateral shoulders, bilateral hips, right 
ankle, low back, and bilateral knees.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The veteran had active service from January 1955 to January 
1957, from March 1957 to February 1960 and from August 1960 
to January 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  In January 2005, the RO denied a claim for service 
connection for "arthritis of the bilateral shoulders, hips, 
right ankle, low back, bilateral knees, and neck."  In 
December 2006, the RO denied a claim for service connection 
for PTSD.  

The Board has determined that the first issue is more 
accurately characterized as stated on the cover page of this 
decision.  

In April 2008, the veteran was afforded a hearing before 
Holly E. Moehlmann, who is the Veterans Law Judge rendering 
the determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  

The Board notes that in a letter received from the veteran in 
June 2008, he stated that he no longer desired to be 
represented by Disabled American Veterans.  See 38 C.F.R. 
§ 20.607 (2007).  


FINDINGS OF FACT

1.  The veteran does not have a disability of the cervical 
spine, bilateral shoulders, bilateral hips, right ankle, low 
back, or bilateral knees, as the result of disease or injury 
that was present during his active military service; 
arthritis of the cervical spine, bilateral shoulders, 
bilateral hips, right ankle, low back, and bilateral knees, 
was not manifest to a compensable degree within one year of 
service.  

2.  The veteran does not have PTSD as the result of disease 
or injury that was present during his active military service 
or related to an incident of service.  


CONCLUSIONS OF LAW

1.  A disability of the cervical spine, bilateral shoulders, 
bilateral hips, right ankle, low back, and/or bilateral 
knees, was not incurred in or aggravated by active military 
service, nor may in-service occurrence of arthritis of those 
joints be presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).  

2.  PTSD was not incurred or aggravated during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran argues that he has a disability of the cervical 
spine, bilateral shoulders, bilateral hips, right ankle, low 
back, and bilateral knees, due to his service, and that he 
has PTSD as a result of his service in the Republic of 
Vietnam.  

As an initial matter, the Board notes that the veteran has 
submitted additional evidence that was received subsequent to 
the issuance of the most recent Supplemental Statement of the 
Case, dated in January 2008.  This evidence was accompanied 
by waivers of RO review, received in April, May, and June of 
2008. Accordingly, a remand is not required in order for the 
RO to issue a supplemental statement of the case reflecting 
review of the new evidence.  See 38 C.F.R. §§ 19.37, 20.1304 
(2007).  


A.  Cervical Spine, Bilateral Shoulders, Bilateral Hips, 
Right Ankle, 
Low Back, Bilateral Knees

In February 2004, the veteran filed his claim for service 
connection.  In January 2005, the RO denied the claim.  The 
veteran has appealed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for arthritis when it is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  

With regard to all joints for which service connection has 
been claimed, the following evidence is highly relevant: 
reports from the Evans U.S. Army Community Hospital in Fort 
Carson, Colorado (USAH), S.K.B., M.D., and Arthritis 
Affiliates, P.C., dated between 1990 and 1991, show that the 
veteran was diagnosed with disorders that included systemic 
lupus erythematosus (SLE) "with involvement of joints, 
muscles, and lungs."  These reports also note "severe 
inflammatory arthritis" due to SLE, and probable "lupus-
related inflammatory arthritis."    

A medical statement from the Department of the Army, 
associated with post-service employment at Ft. Carson, 
Colorado, dated in September 1991, notes polyarticular 
arthritis, and SLE "involving the joints and lungs."  This 
report indicates that the veteran was unable to continue at 
his job due to his symptoms.  

A VA examination report, dated in October 2004, shows that 
the examiner summarized the veteran's treatment in his 
service medical records, and noted arthritis of the bilateral 
shoulders, low back, neck, and bilateral knees.  The examiner 
concluded, "The veteran's claimed arthritis of the bilateral 
shoulders, low back, neck and bilateral knees is not related 
or caused by the injuries during military service.  The 
arthritis is at least as likely as not caused by the systemic 
lupus erythematosus.  [H]e was diagnosed with lupus affecting 
the multiple joints after the military service."  

In a rating decision, dated in November 1993, the RO denied a 
claim for service connection for systemic lupus 
erythematosus.  This decision was not appealed, and became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002).  

A.  Bilateral Shoulder Disability

The veteran's service medical records show that in September 
1964, he received treatment for a "sore on right shoulder."  
In February 1966, he received treatment for an ache of the 
shoulders after heavy lifting.  The impression was 
"strain."  The service medical records contain a number of 
examination reports, dated between 1955 and 1975, to include 
the separation examination report from the most recent period 
of active duty service, dated in October 1975.  All of these 
reports show that his upper extremities were clinically 
evaluated as normal.  

As for the post-service medical evidence, reports from USAH, 
dated in 1993, note bilateral shoulder AVN (avascular 
necrosis).  See also, report from Arthritis Associates, P.C., 
dated in January 2001; report of M.E.S., D.O., dated in 
October 2001.  The USAH records show that the veteran 
underwent a left shoulder arthroplasty in 1993, and a right 
shoulder arthroplasty in 1994.  A VA examination report, 
dated in October 2004, shows that the relevant diagnosis was 
bilateral shoulder degenerative arthritis, status post 
shoulder arthroplasty, right and left with residuals of well-
healed scars, and limited motion.  

The Board finds that the claim must be denied.  The veteran's 
service medical reports show that he was treated for what was 
apparently a skin symptom, i.e., a "sore" on his shoulder 
in September 1964, and that he was treated for bilateral 
shoulder strain in February 1966.  There is no record of any 
subsequent treatment shown during the remaining nine years of 
service.  Given the foregoing, a chronic condition of either 
shoulder is not shown during service.  See 38 C.F.R. § 3.303.  
Furthermore, the earliest post-service medical evidence of a 
shoulder condition is dated in 1993 (AVN), with subsequent 
diagnoses noting arthritis.  Therefore, the earliest post-
service medical evidence of a shoulder disability comes 
approximately 17 years after separation from service.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Furthermore, there is no competent evidence to 
show that the veteran has a shoulder disability that is 
related to his service.  In this regard, the only competent 
opinion is found in the October 2004 VA examination report, 
and this opinion weighs against the claim.  The Board further 
notes that the VA examiner's conclusion, that the veteran's 
arthritis of the claimed joints is related to systemic lupus 
erythematosus, is consistent with the reports from S.K.B., 
M.D., and Arthritis Affiliates, P.C., dated in 1990 and 1991, 
which contain a number of notations indicating that the 
veteran's arthritis is related to his systemic lupus 
erythematosus.  Finally, there is no competent evidence to 
show that the veteran had arthritis of either shoulder that 
was manifested to a compensable degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  
Accordingly, the claim must be denied.

B.  Bilateral Hips

A review of the transcript of the veteran's hearing, held in 
April 2008, shows that he asserts that he was treated for hip 
and knee symptoms during service, but that these records were 
removed from his file by a VA examiner (further discussed in 
Part IV).  
  
The veteran's service medical records do not show any 
relevant treatment.  The service medical records contain a 
number of examination reports, dated between 1955 and 1975, 
to include the separation examination report from the most 
recent period of active duty service, dated in October 1975.  
All of these reports show that his spine, and "other 
musculoskeletal" systems were clinically evaluated as 
normal.  

As for the post-service medical evidence, it includes a VA X-
ray report for the hips, dated in July 1990, which notes that 
there were no abnormalities of the pelvis, sacroiliacs or 
hips.  An MRI report for the hips, from the U.S. Air Force 
Academy Hospital, dated in November 1993, notes bilateral hip 
findings characteristic of AVN.  USAH reports, dated between 
1994 and 1995, show treatment for bilateral AVN of the hips, 
and that the veteran underwent a right hip replacement in 
March 1995.  Other reports note a history of a left hip 
replacement in 1994.  Accompanying USAH X-ray reports for the 
hips, dated in June and December of 1994, note bilateral 
femoral head AVN with a decompression on the right and 
residual step-off with no significant degenerative change 
present.  

The Board finds that the claim must be denied.  The veteran's 
service medical reports do not show that he received any 
relevant treatment.  All of the service examination reports, 
to include the October 1975 separation examination report, 
show that his spine, and "other musculoskeletal" systems, 
were clinically evaluated as normal.  Given the foregoing, a 
chronic hip condition is not shown during service.  See 38 
C.F.R. § 3.303.  Furthermore, the earliest post-service 
medical evidence of a hip condition is dated in 1993, which 
is about 17 years after separation from service.  This period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs against the 
claim.  Maxson.  Furthermore, there is no competent evidence 
to show that the veteran has a hip disability that is related 
to his service, or that arthritis of either hip was 
manifested to a compensable degree within one year of 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  
Accordingly, the claim must be denied.  

C.  Low Back Disability
 
The veteran asserts that he has a low back disability due to 
his service.  During his hearing, held in April 2008, the 
veteran's representative argued, in part, that the claim 
should be granted because two of the veteran's "reports of 
medical history" dated in November 1956 and March 1957, show 
that the veteran reported that he had worn a back brace.  

The veteran's service medical records include a report 
showing complaints of back pain for three days in May 1956 
and an X-ray report for the lumbar spine, dated in June 1956, 
which notes complaints of a two-month history of back pain, 
and that there was no evidence of fracture, dislocation, or 
other pathology.  Another X-ray report for the lumbar spine 
is undated, and indicates that lateral views were inadequate, 
but that AP views were normal.  He received treatment for 
complaints of back pain in April and May of 1971, September 
1972, and March and June of 1973.  The impressions and 
assessments included LBS (presumably, "low back strain"), 
and back strain.  The service medical records contain a 
number of examination reports, dated between 1955 and 1975, 
to include the separation examination report from the most 
recent period of active duty service, dated in October 1975.  
All of these reports show that his spine was clinically 
evaluated as normal.  "Report of medical history" (ROMH) 
accompanying November 1956 and March 1957 examination reports 
show that the veteran reported that he had worn a back brace.  
However, in ROMH's dated in February and August of 1960, and 
February 1962, he denied a history of wearing a back brace.  

As for the post-service medical evidence, reports from the 
USAH, dated in 1980, note complaints of left thigh and left 
hip pain and left foot numbness, and contain notations of 
sciatica (noted to possibly be secondary to pressure from his 
wallet), and "L5 decompressive neuropathy on the left."  

A report of hospitalization at Fitzsimons Army Medical Center 
for treatment between November 1980 and January 1981 contains 
a two to three month history of left buttock and thigh pain.  
The veteran reported that he fell on the job at the Army 
depot one year previously.  The diagnosis was bilateral leg 
pain, secondary to HNP (herniated nucleus pulposus) at L4 L5 
level.  A December 1980 X-ray was noted to show osteophytes.  

Other official medical records show that in 1984, he received 
additional treatments for what was characterized as 
"recurrent low back pain."  Thereafter, he received a 
number of treatments for low back symptoms.  A July 1990 X-
ray of the lumbosacral spine was essentially normal.  

A VA examination report, dated in October 2004, contains 
diagnoses that include lumbosacral spine degenerative 
arthritis with limitation of motion, and mild scoliosis.  An 
associated X-ray report for the lumbosacral spine notes 
minimal rotary scoliosis and small osteophytes at the 
vertebral body margins.  

The Board finds that the claim must be denied.  The veteran's 
service medical reports show that he was treated for 
complaints of back pain on several occasions, most recently 
in June 1973, with impressions that included low back strain.  
There is no record of any subsequent treatment shown during 
over two years of remaining service, and all of the service 
examination reports, to include the October 1975 separation 
examination report, show that his spine was clinically 
evaluated as normal.  Given the foregoing, a chronic low back 
condition is not shown during service.  See 38 C.F.R. § 
3.303.  The earliest post-service medical evidence of a low 
back condition is dated in 1980, which was about four years 
after separation from service.  This period without treatment 
is evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim.  Maxson.  
Significantly, at that time he reported an on-the-job back 
injury one year previously and sympoms beginning only two to 
three months prior to this treatment.  There is no competent 
evidence to show that the veteran's currently has a low back 
disability that is related to his service.  Disc disease was 
first shown more than 3 years after service, and arthritis, 
likewise was shown more than one year after service 
subsequent to a postservice back injury.  

In this regard, the only competent opinion is found in the 
October 2004 VA examination report, and this opinion weighs 
against the claim.  The Board further notes that the VA 
examiner's conclusion, that the veteran's arthritis of the 
claimed joints is related to systemic lupus erythematosus, is 
consistent with the reports from S.K.B., M.D., and Arthritis 
Associates, P.C., dated in 1990 and 1991, which contain a 
number of notations indicating that the veteran's arthritis 
is related to his systemic lupus erythematosus.  Finally, 
there is no competent evidence to show that the veteran had 
arthritis of the lumbosacral spine that was manifested to a 
compensable degree within one year of separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309. Accordingly, the 
claim must be denied.  

E.  Bilateral Knee Disability

A review of the transcript of the veteran's hearing, held in 
April 2008, shows that he asserts that he was treated for hip 
and knee symptoms during service, but that these records were 
removed from his file by a VA examiner (further discussed in 
Part IV).  

The veteran's service medical records show that in November 
1966, he received treatment for a right knee abrasion.  There 
was no diagnosis.  With regard to the claim for a left knee 
disability, the service medical records do not show any 
relevant treatment.  The service medical records contain a 
number of examination reports, dated between 1955 and 1975, 
to include the separation examination report from the most 
recent period of active duty service, dated in October 1975.  
All of these reports show that his lower extremities were 
clinically evaluated as normal.  

As for the post-service medical evidence, reports from the 
USAH, dated in 1992, show treatment for complaints that 
included knee arthritis and lower extremity edema.  The 
assessment was SLE, status post flare-up of arthritis.  An X-
ray report for the knees, dated in July 1992, was essentially 
normal.  In 1993, he was treated for symptoms that included 
right knee pain.  The assessment was SLE.  

A VA examination report, dated in October 2004, contains 
diagnoses that include bilateral knee degenerative arthritis.  
An associated X-ray report for the knees notes mild symmetric 
narrowing of the medial compartments of the femorotibial 
joints, osteophytes at the patella margins, and remote distal 
left femur infarct.  

The Board finds that the claim must be denied.  The veteran's 
service medical reports show that he was treated for a right 
knee abrasion in November 1966.  There is no record of any 
subsequent treatment for the right knee shown during about 9 
years of remaining service.  With regard to the claim for a 
left knee disability, the service medical records do not show 
any relevant treatment.  All of the service examination 
reports, to include the separation examination report from 
the most recent period of active duty service, dated in 
October 1975, show that his lower extremities were clinically 
evaluated as normal.  Given the foregoing, a chronic low back 
condition is not shown during service.  See 38 C.F.R. § 
3.303.  Furthermore, even assuming that the 1992 treatment 
for knee symptoms established the presence of a bilateral 
knee disorder, this treatment comes about 15 years after 
separation from service.  This period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim.  Maxson.  
Furthermore, there is no competent evidence to show that the 
veteran has a knee disability that is related to his service.  
In this regard, the only competent opinion is found in the 
October 2004 VA examination report, and this opinion weighs 
against the claim.  The Board further notes that the 
examiner's conclusion, that the veteran's arthritis of the 
claimed joints is related to systemic lupus erythematosus, is 
consistent with the reports from S.K.B., M.D., and Arthritis 
Associates, P.C., dated in 1990 and 1991, which contain a 
number of notations indicating that the veteran's arthritis 
is related to his systemic lupus erythematosus.  Finally, 
there is no competent evidence to show that the veteran had 
arthritis of either knee that was manifested to a compensable 
degree within one year of separation from service.  See 38 
C.F.R. §§ 3.307, 3.309.  Accordingly, the claim must be 
denied.  

F.  Cervical Spine Disability

The veteran's service medical records show that in September 
1956, he was treated for a mild brain concussion after he was 
hit in the head with a bottle (there is no notation of a 
cervical spine injury or symptoms).  In August 1959, he was 
treated for a laceration of the neck, chin, and a finger 
after he was hit in the neck with a broken bottle (other than 
the laceration, there is no notation of a cervical spine 
injury or symptoms).  In December 1967, he was treated for 
complaints of dizziness headache, and vertigo, after he fell 
down some stairs (there is no notation of a cervical spine 
injury or symptoms).  The impression was rule out dizziness, 
functional.  In September 1972 he complained of a sore neck, 
and probable muscle strain was assessed.  The service medical 
records contain a number of examination reports, dated 
between 1955 and 1975, to include the separation examination 
report from the most recent period of active duty service, 
dated in October 1975.  All of these reports show that his 
neck, and spine, were clinically evaluated as normal.  

As for the post-service medical evidence, a computerized 
tomography (CT) scan report of the cervical spine, dated in 
December 2002, contains an impression noting mild to moderate 
degenerative disease of the cervical spine, with spurring at 
C3-4, and C5-6.  Reports from the Colorado Springs 
Neurological Associates (CSNA), and Springs Rehabilitation, 
show that he subsequently received treatment for cervical 
spine symptoms in 2003, with notations of left C6 
radiculitis, C5-6 foraminal stenosis, arthritic changes, and 
multilevel degenerative disc disease.  

The Board finds that the claim must be denied.  The veteran's 
service medical reports show that in August 1959, he was 
treated for a laceration of the neck after he was hit in the 
neck with a broken bottle.  In December 1967, he was treated 
for complaints of dizziness headache, and vertigo, after he 
fell down some stairs; however, this report does not note 
complaints of cervical spine symptoms, or a diagnosis of a 
cervical spine disorder.  He complained of a sore neck in 
September 1972 but there is no record of any subsequent 
treatment for cervical spine symptoms shown during more than 
three years of remaining service.  All of the service 
examination reports, to include the separation examination 
report from the most recent period of active duty service, 
dated in October 1975, show that his neck, and spine, were 
clinically evaluated as normal.  Given the foregoing, a 
chronic cervical spine condition is not shown during service.  
See 38 C.F.R. § 3.303.  In addition, the earliest post-
service medical evidence of a cervical spine disability is 
dated in 2002.  This is about 25 years after separation from 
service.  This period without treatment is evidence that 
there has not been a continuity of symptomatology, and it 
weighs against the claim.  Maxson.  Furthermore, there is no 
competent evidence to show that the veteran has a cervical 
spine disability that is related to his service.  In this 
regard, the only competent opinion is found in the October 
2004 VA examination report, and this opinion weighs against 
the claim.  The Board further notes that the examiner's 
conclusion, that the veteran's arthritis of the claimed 
joints is related to systemic lupus erythematosus, is 
consistent with the reports from S.K.B., M.D., and Arthritis 
Associates, P.C., dated in 1990 and 1991, which contain a 
number of notations indicating that the veteran's arthritis 
is related to his systemic lupus erythematosus.  Finally, 
there is no competent evidence to show that the veteran had 
arthritis of the cervical spine that was manifested to a 
compensable degree within one year of separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the 
claim must be denied.  



G.  Right Ankle Disability

A review of the transcript of the veteran's hearing, held in 
April 2008, shows that he asserts that he dropped an 
ammunition trailer on his right ankle in December 1962.  

The veteran's service medical records do not show any 
relevant treatment.  The service medical records contain a 
number of examination reports, dated between 1955 and 1975, 
to include the separation examination report from the most 
recent period of active duty service, dated in October 1975.  
All of these reports show that his feet, and lower 
extremities, were clinically evaluated as normal.  

As for the post-service medical evidence, it does not show 
that the veteran has a right ankle disability.  

The Board finds that the claim must be denied.  The veteran's 
service medical reports do not show treatment for, or a 
diagnosis of, a right ankle disability.  In this regard, a 
report, dated in July 1962, notes convalescence from 
corrective surgery for a right foot fracture.  However, as 
all of the contemporaneous records clearly show that the 
veteran underwent surgery in December 1961 for a left ankle 
fracture, and as there is no other evidence to show that the 
veteran sustained a right ankle injury or surgery during 
service, the notation of a right foot fracture is clearly 
error.  All of the service examination reports, to include 
the separation examination report from the most recent period 
of active duty service, dated in October 1975, show that his 
feet, and lower extremities, were clinically evaluated as 
normal.  Given the foregoing, a chronic right ankle condition 
is not shown during service.  See 38 C.F.R. § 3.303.  
Furthermore, under 38 U.S.C.A. §§ 1110 and 1131, an appellant 
must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 
1998).  In this case, there is no competent evidence to show 
that the veteran has a right ankle disorder, or that a right 
ankle disorder is related to his service.  In this regard, 
the service medical records show that in late 1961, the 
veteran sustained a left ankle fracture during service after 
he "dropped a trailer hitch on [his] foot."  There are a 
number of post-service findings pertaining to this 
disability, and service connection is currently in effect for 
a left ankle disability.  A review of the veteran's 
transcript of his hearing, held in April 2008, indicates that 
he argued that he sustained a right ankle injury after he 
dropped a trailer on his right lower extremity in December 
1962.  It appears that he has confused the ankle in issue.  
In any event, as a right ankle disability is not shown, the 
claim must be denied.  

II.  PTSD

In May 2004, the veteran filed his claim.  In December 2006, 
the RO denied the claim.  The veteran has appealed.  

The veteran asserts that he has PTSD as the result of service 
in Vietnam.  Specifically, a review of his stressor 
statement, received in April 2005, a statement received in 
May 2008, and the transcript of his hearing, held in April 
2008, shows that he asserts that he witnessed the following 
stressors: 1) receiving enemy fire while on convoys to repair 
heavy weapons at various bases; 2) in October 1966, while in 
a convoy somewhere between Long Binh and Bear Cat, the lead 
vehicle was targeted by a 10 year-old child in a suicide 
attack, and a captain and a NCO (noncommissioned officer) 
were killed; 3) he had to assist with the transportation of 
casualties while at Long Binh (between October 1966 and March 
1967); 4) ammunition dumps were sabotaged while he was at 
Long Binh; 5) he had to clean off the flesh of wounded and 
killed troops while servicing self-propelled weapons; 6) he 
watched a medical team remove bodies from a destroyed vehicle 
(possibly related to stressor #3), 7) traveling by 
helicopter; 8) watching a Marine Corps helicopter unload 
wounded and dead casualties at a hospital; 9) watching 
caskets being loaded on a plane; 10) while at Long Binh, two 
guards were killed by enemy infiltrators and their bodies 
were mutilated (between November and December of 1966).  

He further states that in August 1966, he was assigned to the 
"94th Maintenance Company, 185th Bn" (battalion), during 
which time he traveled in convoys that received enemy fire, 
and stressor #3 occurred.  He states that between March and 
July of 1967, his unit was split, and that he was assigned to 
the "94th Maintenance Detachment" at Chu Lai, during which 
time he supported Marine Corps and Army infantry units.  
During his hearing, he testified that the captain killed in 
stressor #2, and the two guards killed in stressor #10, were 
all members of the "19th Support Group," and he requested 
that the unit's records be obtained.  The veteran and his 
representative further stated that they had performed an 
internet search which showed that the ammunition dump at Long 
Binh was targeted at least six times between 1966 and 1967 
(no other evidence as to this was submitted).  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The veteran's service medical records do not show any 
relevant treatment.  The service medical records contain a 
number of examination reports, dated between 1955 and 1975, 
to include the separation examination report from the most 
recent period of active duty service, dated in October 1975.  
All of these reports show that his psychiatric condition was 
clinically evaluated as normal.  

The post-service medical evidence consists of VA and non-VA 
reports, to include post-retirement reports from military 
health care providers, dated between 1980 and 2006.  A 
December 1980 USAH report notes complaints of boredom and 
depression during hospitalization for assessment of leg pain.  
The next relevant medical evidence is dated in 2004, 
specifically, VA progress notes show that the veteran 
received a number of treatments for psychiatric symptoms, 
with diagnoses that included depression, and PTSD.  See also 
March 2005 VA psychiatric examination report (containing 
diagnoses of PTSD and major depressive disorder).  

The veteran's personnel file (DA Form 20) indicates that he 
served in Vietnam between July 31, 1966 and July 30, 1967.  
The personnel file indicates that while serving in Vietnam, 
the veteran's principle duties were "Turret Arty Rpmn," and 
"Armament Maint Forman," and that he served with the "94th 
Maint. Bn (battalion) USARPAC-RVN" from August 2, 1966 to 
November 11, 1966, and the "94th Maint  (DS) Co (company) 
USARPAC-RVN" from November 11, 1966 to July 24, 1967.  The 
personnel file lists awards and decorations that included the 
VSM (Vietnam Service Medal) and RVNCM (Republic of Vietnam 
Campaign Medal).  

The Board initially finds that the evidence does not show 
that the veteran participated in combat.  He is not shown to 
have received commendations or awards that warrant the 
conclusion that he participated in combat.  See VAOPGCPREC 
12-99 at 12; 65 Fed. Reg. 6256-6258 (2000); VBA's 
Adjudication Procedure Manual, M21-1MR (hereinafter "M21- 
1MR"), Part III.iv.4.H.29.b, c.  In this regard, although the 
veteran's personnel file lists campaigns, i.e., the "VN 
counteroffensive" Phase II and Phase III, the nature and 
extent of the veteran's participation in these operations is 
not described, and the Board declines to afford these entries 
the same weight as the commendations or awards evincing 
combat.  Id.

To the extent that these entries indicate that the veteran 
was present in a combat zone, the U.S. Court of Appeals for 
Veterans Claims has held that it is the distressing event, 
rather than the mere presence in a "combat zone," which may 
constitute a valid stressor for purposes of supporting a 
diagnosis of PTSD.  Moran v. Peake, No. 2007-7163  (Fed. Cir. 
May 2, 2008); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 
see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(noting that serving in a combat zone is not the same as 
serving in combat).  

Based on the foregoing, the Board finds that the evidence in 
favor of a claim of a finding of participation in combat is 
of less weight than the evidence against such a finding.  The 
Board therefore finds that the veteran did not participate in 
"combat" for the purposes of the combat presumption.  See 
Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  Simply stated, 
his assertions of service stressors are not sufficient to 
establish the occurrence of such events.   

In reaching this determination, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against a finding of participation in 
combat, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); VAOPGCPREC 12-99.  Furthermore, to the extent that 
medical examiners may have concluded that the veteran has 
PTSD due to combat, these were based on an oral history as 
provided by the veteran, and are otherwise lacking in a 
factual basis so as to outweigh the information in the 
veteran's service records and the service documents.  See 
Cohen, 10 Vet. App. at 140; West v. Brown, 7 Vet. App. 70, 77 
(1994); see also M21-1MR, Part III.iv.4.H.29.i.  

As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressor(s) must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); see also M21-1MR, Part III.iv.4.H.29.a, 
i.

A memorandum, written by RO's CURR (the U.S. Armed Services 
Center for Unit Records Research) coordinator, dated in 
November 2005, shows that it was determined that there was 
not enough information to verify the claimed stressors.  For 
unclear reasons, the coordinator apparently recommended that 
a request for verification of stressors be sent to CURR.  A 
request for verification of stressors, dated in December 
2006, is of record.  However, the request was canceled that 
same month.  The unsent request is accompanied by copies of 
pages from the Vietnam Order of Battle, by Shelby L. Stanton, 
copies of pages from Where We Were in Vietnam, by Michael 
Kelley, and by Operational Reports, Lessons Learned (ORLL's) 
for the 269th Combat Aviation Battalion. 

With regard to stressors #1, #5, #6, #7, #8, and #9, the 
Court has held that it is not an impossible or onerous task 
for appellants who claim entitlement to service connection 
for PTSD to supply the names, dates and places of events 
claimed to support a PTSD stressor.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991); see also Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993); M21-1MR, Part IV.ii.1.D.15.a (attempt at 
corroboration not required where stressors are not capable of 
being documented), and 14.d. (noting that claimants must 
provide, at a minimum, a stressor that can be documented, the 
location where the incident took place, the approximate date 
(within a two-month period of time) of the incident, and the 
unit of assignment at the time the stressful event occurred).  
In this case, the veteran has failed to provide VA with 
reasonably specific details of the claimed stressors.  The 
veteran has not asserted that a report was ever made of any 
of these incidents, and these stressors appear to be 
anecdotal events that are not capable of verification.  See 
M21-1MR, Part III.iv.4.H.32.j.  In addition, there is no 
evidence in the veteran's personnel file, or the other 
evidence of record, that is sufficient to corroborate any of 
these claimed stressors, and the Board finds that these 
claimed stressors are not verified.  The Board has therefore 
determined that the evidence does not warrant the conclusion 
that any of these claimed stressors have been verified.  

With regard to stressors #2, #3, #4, and #10, additional 
development is not warranted as to these stressors, as there 
is no evidence in the veteran's personnel file, or the other 
evidence of record, that is sufficient to corroborate any of 
these claimed stressors, and the Board finds that these 
claimed stressors are not verified.  In this regard, all of 
these stressors allegedly took place while the veteran was 
based at Long Binh.  However, the evidence does not show that 
the veteran or his unit was stationed at Long Binh during the 
time periods in issue.  Specifically, the Vietnam Order of 
Battle indicates that the 94th Maintenance Company (and the 
269th Combat Aviation Battalion) was based at Cu Chi.  The 
ORLL's for the 269th Combat Aviation Battalion, for the 
period from May 1, 1967 to July 31, 1967, also indicate that 
this unit was based at Cu Chi, and that the 94th Maintenance 
Company replaced another maintenance unit in their support.  
As noted by the RO in December 2006, the veteran's service 
medical records contain several reports of treatment, dated 
between October 1966 and July 1967, which show that he was 
treated at the 25th Medical Dispensary, which they determined 
was based at Cu Chi.  Finally, the Board notes that, to the 
extent that the veteran has asserted that the parent 
battalion of the 94th Maintenance Company was the "185th 
Battalion" and/or the "610th Battalion" (see April 2005 
stressor statement) there is nothing in the record to 
substantiate this, nor are either of these units shown to 
have been based or located in Long Binh.  In this regard, the 
Board notes that the veteran reported athat he was attached 
to the 94th Maintenance Company which was, in turn, attached 
to the "185th Battalion."  It is unclear if he meant the 
185th Maintanance Battalion which was located at Long Binh; 
however, the 185th Maintenance Battalion was under the 29th 
General Support Group, not the 19th General Support Group as 
the veteran reports his unit was.  As for the veteran's 
request for a search of records of the "19th Support Group," 
the veteran has indicated that the 19th Support Group was a 
parent unit.  There is nothing in the record to show the 
existence of this unit, and as the Vietnam Order of Battle 
indicates that the parent units of maintenance companies, 
such as the 94th Maintenance Company in which the veteran 
served, were battalions, he appears to be requesting a search 
of the records for unnamed casualties of a unit that is 
larger than a battalion.  In any event, additional 
development is not required, as there is no evidence to show 
that the veteran's unit served at Long Binh, or with this 
unit.  

Given the foregoing, the veteran's claim for service 
connection for PTSD fails on the basis that the veteran is 
not shown to have participated in combat; that there is no 
verified stressor; and that all elements required for such a 
showing have not been met.  The Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for PTSD.  Accordingly, 
service connection for PTSD must be denied.

III.  Conclusion

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contentions that a 
disability of the cervical spine, bilateral shoulders, 
bilateral hips, right ankle, low back, and bilateral knees, 
and PTSD, were all caused by service that ended in 1976.  In 
this case, when the veteran's service medical records (which 
do not show treatment for any of the claimed conditions, 
other than as noted, and which do not shown any of the 
claimed conditions were noted in the October 1975 separation 
examination report), and his post-service medical records are 
considered (which do not show that he has a right ankle 
disability, which do not show that he participated in combat 
or has a verified stressor, which do not show treatment for 
any of the claimed conditions until 1980 at the earliest, and 
which do not contain competent evidence of a nexus between 
any of the claimed conditions and the veteran's service), the 
Board finds that the medical evidence outweighs the veteran's 
contentions that he has the claimed conditions that are 
related to his service.  Simply stated, the Board finds that 
the service and post-service medical record outweighs the 
veteran's statements, which have been found to be of very 
limited probative value.  


IV.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  (38 C.F.R. § 3.159 was recently revised to 
delete (4), see 73 Fed. Reg. 23356 (April 30, 2008)).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him. In letters, dated in April 2004 (a disability of 
the cervical spine, bilateral shoulders, bilateral hips, 
right ankle, low back, and bilateral knees), and March 2005 
(PTSD), the veteran was notified of the information and 
evidence needed to substantiate and complete the claims.  The 
VCAA notices complied with the requirement that the notice 
must precede the adjudication.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in March 2006, and in any event, as all of the claims 
have been denied, any questions as to the disability rating 
or the appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  In this regard, the veteran has asserted 
that a VA employee removed records of relevant inservice 
treatment.  However, there is no evidence whatsoever to 
support this allegation, and no basis for further 
development.  There is simply no indication in the record of 
missing medical records that would provide a basis to grant 
any of these claims in light of the highly probative medical 
evidence that the VA has obtained which weighs against the 
claims, and which clearly indicates that his arthritis of all 
claimed joints is not related to service, and/or is related 
to his systemic lupus erythematosus.  

With regard to the claims for a disability of the cervical 
spine, bilateral shoulders, low back, and bilateral knees, 
and PTSD, the veteran has been afforded psychiatric and 
physical examinations, and etiological opinions have been 
obtained.  With regard to the claims for a right ankle 
disability, and a bilateral hip disability, he has not been 
afforded examinations, and etiological opinions have not been 
obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, the veteran's service medical records do not 
show treatment for either of the claimed conditions, and 
there is no competent post-service medical evidence to show 
the existence of a right ankle disability.  As for the 
bilateral hips, the earliest evidence of this disability 
comes in 1993, which is about 16 years after separation from 
service.  There is no competent evidence of a nexus between 
either of these claimed conditions and the veteran's service.  
Given the foregoing, the Board finds that the standards of 
McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) 
(2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  

Simply stated, the Board finds that the service and post-
service medical record provides evidence against these 
claims.  The Board therefore concludes that decisions on the 
merits at this time do not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  




ORDER

Service connection for a disability of the cervical spine, 
bilateral shoulders, bilateral hips, right ankle, low back, 
and bilateral knees, is denied.  

Service connection for PTSD is denied.  


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


